 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Michael Ienco,                                    No. CV-18-00734-PHX-JAT
10                   Plaintiff,                         ORDER
11    v.
12    Commissioner        of      Social   Security
      Administration,
13
                     Defendant.
14
15            Pending before the Court is Plaintiff Michael Ienco’s (“Plaintiff”) appeal from the
16   Social Security Commissioner’s (the “Commissioner”) denial of his application for a
17   period of disability, disability insurance benefits, and Supplemental Security Income
18   (“SSI”) under Titles II and XVI of the Social Security Act, 42 U.S.C. §§ 401 et seq., 1381
19   et seq. (Doc. 1 at 1). This matter has been fully briefed by the parties.1 The Court now rules
20   on Plaintiff’s appeal.
21   I.       BACKGROUND
22            The parties are familiar with the background information in this case, and it is
23   summarized in the Administrative Law Judge’s (“ALJ”) decision. (See Doc. 9-9 at 38–56).
24   Accordingly, the Court will reference the background only as necessary to the analysis
25   below.
26            1
             (See Docs. 10–12). Counsel for Plaintiff failed to include their State Bar numbers
     on both Plaintiff’s Opening Brief (Doc. 10) and Reply (Doc. 12). All filings before the
27   Court must comply with LRCiv 7.1(a)(1), which requires attorneys to include their State
     Bar numbers on the first page of each document. The Court strongly encourages Plaintiff’s
28   counsel to review this District’s Local Rules of Practice to ensure that any future filings
     comply.
 1   II.    LEGAL STANDARD
 2          The ALJ’s decision to deny disability benefits may be overturned “only when the
 3   ALJ’s findings are based on legal error or not supported by substantial evidence in the
 4   record.” Benton ex rel. Benton v. Barnhart, 331 F.3d 1030, 1035 (9th Cir. 2003).
 5   “‘Substantial evidence’ means more than a mere scintilla, but less than a preponderance,
 6   i.e., such relevant evidence as a reasonable mind might accept as adequate to support a
 7   conclusion.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citing Young
 8   v. Sullivan, 911 F.2d 180, 183 (9th Cir. 1990)).
 9          “The inquiry here is whether the record, read as a whole, yields such evidence as
10   would allow a reasonable mind to accept the conclusions reached by the ALJ.” Gallant v.
11   Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (citation omitted). “Where evidence is
12   susceptible of more than one rational interpretation, it is the ALJ’s conclusion which must
13   be upheld; and in reaching his findings, the ALJ is entitled to draw inferences logically
14   flowing from the evidence.” Id. (citations omitted); see Batson v. Comm’r of Soc. Sec.
15   Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). This is because “[t]he trier of fact and not
16   the reviewing court must resolve conflicts in the evidence, and if the evidence can support
17   either outcome, the court may not substitute its judgment for that of the ALJ.” Matney v.
18   Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992); see Benton, 331 F.3d at 1035 (“If the
19   evidence can support either outcome, the Commissioner’s decision must be upheld.”).
20          The ALJ is responsible for resolving conflicts in medical testimony, determining
21   credibility, and resolving ambiguities. See Andrews v. Shalala, 53 F.3d 1035, 1039 (9th
22   Cir. 1995). Thus, if on the whole record before the Court, substantial evidence supports the
23   ALJ’s decision, the Court must affirm it. See Hammock v. Bowen, 879 F.2d 498, 501 (9th
24   Cir. 1989). On the other hand, the Court “may not affirm simply by isolating a specific
25   quantum of supporting evidence.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007)
26   (internal quotations omitted).
27          Furthermore, the Court is not charged with reviewing the evidence and making its
28   own judgment as to whether Plaintiff is or is not disabled. Rather, it is a “fundamental rule


                                                 -2-
 1   of administrative law” that a reviewing court, in dealing with a judgement which an
 2   administrative agency alone is authorized to make, may only make its decision based upon
 3   evidence discussed by the agency. Sec. & Exch. Comm’n v. Chenery Corp., 332 U.S. 194,
 4   196 (1947). Thus, the Court’s inquiry is constrained to the reasons asserted by the ALJ and
 5   the evidence relied upon in support of those reasons. See Connett v. Barnhart, 340 F.3d
 6   871, 874 (9th Cir. 2003). Similarly, when challenging an ALJ’s decision, “issues which are
 7   not specifically and distinctly argued and raised in a party’s opening brief are waived.”
 8   Arpin v. Santa Clara Valley Trans. Agency, 261 F.3d 912, 919 (9th Cir. 2001) (citing
 9   Barnett v. U.S. Air, Inc., 228 F.3d 1105, 1110 n. 1 (9th Cir. 2000) (en banc), vacated and
10   remanded on other grounds, 535 U.S. 391 (2002)); see also Bray v. Comm’r of Soc. Sec.
11   Admin., 554 F.3d 1219, 1226 n. 7 (9th Cir. 2009) (applying the principle to Social Security
12   appeals). Accordingly, the Court “will not manufacture arguments for an appellant.” Arpin,
13   261 F.3d at 919 (citation omitted).
14          A.     Definition of a Disability
15          A claimant can qualify for Social Security disability benefits only if he can show
16   that, among other things, he is disabled. 42 U.S.C. § 423(a)(1)(E). The Social Security Act
17   defines “disability” as the “inability to engage in any substantial gainful activity by reason
18   of any medically determinable physical or mental impairment which can be expected to
19   result in death or which has lasted or can be expected to last for a continuous period of not
20   less than 12 months.” Id. § 423(d)(1)(A). A person is disabled only if his “physical or
21   mental impairment or impairments are of such severity that he is not only unable to do his
22   previous work but cannot, considering his age, education, and work experience, engage in
23   any other kind of substantial gainful work which exists in the national economy.”
24   Id. § 423(d)(2)(A).
25          B.     The Five-Step Evaluation Process
26          The Social Security regulations set forth a five-step sequential process for
27   evaluating disability claims. 20 C.F.R. § 404.1520(a)(4); see also Reddick v. Chater, 157
28   F.3d 715, 721 (9th Cir. 1998). A finding of “not disabled” at any step in the sequential


                                                 -3-
 1   process will end the inquiry. 20 C.F.R. § 404.1520(a)(4). The claimant bears the burden of
 2   proof at the first four steps, but the burden shifts to the ALJ at the final step. Reddick, 157
 3   F.3d at 721. The five steps are as follows:
 4          First, the ALJ determines whether the claimant is engaged in “substantial gainful
 5   activity.” 20 C.F.R. § 404.1520(a)(4)(i). If so, the claimant is not disabled. Id.
 6          At the second step, the ALJ next considers whether the claimant has a “severe
 7   medically determinable physical or mental impairment.” Id. § 404.1520(a)(4)(ii). If the
 8   claimant does not have a severe impairment, then the claimant is not disabled.
 9   Id. § 404.1520(c). A “severe impairment” is one that “significantly limits [the claimant’s]
10   physical or mental ability to do basic work activities.” Id. Basic work activities are the
11   “abilities and aptitudes to do most jobs,” such as lifting, carrying, reaching, understanding,
12   carrying out and remembering simple instructions, responding appropriately to co-workers,
13   and dealing with changes in routine.” Id. § 404.1521(b).            Additionally, unless the
14   claimant’s impairment is expected to result in death, “it must have lasted or must be
15   expected to last for a continuous period of at least 12 months” for the claimant to be found
16   disabled. Id. § 404.1509.
17          Third, having found a severe impairment, the ALJ then considers the severity of the
18   claimant’s impairment. Id. § 404.1520(a)(4)(iii). This requires the ALJ to determine if the
19   claimant’s impairment “meets or equals” one of the impairments listed in the regulations.
20   Id. If so, then the ALJ will find that the claimant is disabled. Id. If the claimant’s
21   impairment does not meet or equal a listed impairment, then the ALJ will assess the
22   claimant’s “residual functional capacity based on all the relevant medical and other
23   evidence in [the claimant’s] case record.” Id. § 404.1520(e). In assessing the claimant’s
24   residual functional capacity (“RFC”), the ALJ will consider the claimant’s “impairment(s),
25   and any related symptoms, such as pain, [that] may cause physical and mental limitations
26   that affect what [the claimant] can do in a work setting.” Id. § 404.1545(a)(1). A claimant’s
27   RFC is the most the claimant can still do despite the effects of all the claimant’s medically
28   determinable impairments, including those that are not severe. Id. § 404.1545(a)(1–2).


                                                   -4-
 1          At step four, the ALJ determines whether, despite his impairments, the claimant can
 2   still perform “past relevant work.” Id. § 404.1520(a)(4)(iv). To do this, the ALJ compares
 3   the claimant’s residual function capacity with the physical and mental demands of the
 4   claimant’s past relevant work. Id. § 404.1520(f). If the claimant can still perform his past
 5   relevant work, the ALJ will find that the claimant is not disabled. Id. § 404.1520(a)(4)(iv).
 6   Otherwise, the ALJ proceeds to the final step.
 7          At the fifth and final step, the ALJ considers whether the claimant “can make an
 8   adjustment to other work” that exists in the national economy. Id. § 404.1520(a)(4)(v). In
 9   making this determination, the ALJ considers the claimant’s RFC, age, education, and
10   work experience. Id. § 404.1520(g)(1). If the ALJ finds that the claimant can make an
11   adjustment to other work, then the claimant is not disabled. Id. § 404.1520(a)(4)(v).
12   However, if the ALJ finds that the claimant cannot make an adjustment to other work, then
13   the claimant is disabled. Id.
14          In evaluating the claimant’s disability under this five-step process, the ALJ must
15   consider all evidence in the case record. Id. § 404.1520(a)(3). This includes medical
16   opinions, records, self-reported symptoms, and third-party reporting. See id. §§ 404.1527,
17   404.1529.
18          C.     The ALJ’s Evaluation under the Five Step Process
19          Prior to beginning the sequential evaluation process, ALJ Waters noted that
20   Plaintiff’s case was before her on remand from the Ninth Circuit Court of Appeals.
21   (Tr. 397).2 Previously, on October 27, 2011, ALJ Tucevich had denied Plaintiff’s
22   application for a period of disability and disability insurance benefits alleging disability
23   beginning December 30, 2008. (Tr. 28, 397).3 After the Appeals Council denied review on
24   September 28, 2012, Plaintiff requested review by the District Court, which affirmed the
25   Commissioner’s decision. (Tr. 397). Upon Plaintiff’s appeal, the Ninth Circuit reversed
26          2
             Citations to “Tr.” reference the certified administrative transcript of record located
     at Doc. 9.
27
            3
               Plaintiff protectively filed a Title II application for a period of disability and
28   disability insurance benefits on March 29, 2010 alleging disability beginning
     December 30, 2008. (Tr. 19).

                                                 -5-
 1   and remanded the District Court’s decision, ordering the ALJ to reconsider Plaintiff’s
 2   eligibility for disability benefits. (Id.); see Ienco v. Colvin, 627 F. App’x. 669, 670 (9th Cir.
 3   2015). Particularly, the Ninth Circuit directed the ALJ to make findings on remand as to
 4   Plaintiff’s ability to work in excess of 25 hours per week. (Id.).
 5          While the claims above were pending, Plaintiff filed subsequent applications for
 6   Title II and Title XVI benefits on November 27, 2012. (Tr. 397, 521). These subsequent
 7   claims were denied initially and on reconsideration. (Tr. 397). Thereafter, Plaintiff filed a
 8   request for hearing, which was held on December 4, 2015. (Id.). Prior to a decision being
 9   issued, however, the Appeals Council remanded the earlier claim and directed ALJ Waters
10   to consolidate Plaintiff’s subsequent claims filed on November 27, 2012 with the remanded
11   claims. (Id.). After Plaintiff appeared and testified at a hearing on March 7, 2017, ALJ
12   Waters issued an unfavorable decision on June 6, 2017. (Tr. 397, 415).
13          At step one of the sequential evaluation process, ALJ Waters found that Plaintiff
14   had not engaged in substantial gainful activity since December 30, 2008, the alleged onset
15   date. (Tr. 400). In step two, the ALJ ascertained that Plaintiff had one severe impairment—
16   schizoaffective disorder. (Id.). At this step, the ALJ also found that Plaintiff had non-severe
17   impairments of diabetes, hyperlipidemia, a learning disability in reading, essential tremor,
18   and hypothyroidism. (Id.). Under the third step, the ALJ determined that Plaintiff did not
19   have an impairment or combination of impairments that meets or medically equals the
20   severity of the impairments listed in the Social Security Regulations. (Tr. 401). Before
21   moving on to step four, the ALJ conducted an RFC determination after consideration of
22   the entire record. (Tr. 402). The ALJ found that Plaintiff had “the residual functional
23   capacity to perform a full range of work at all exertional levels[.]” (Id.). However, the ALJ
24   noted the following non-exertional limitations: “The claimant can perform simple routine
25   and repetitive work tasks involving simple work related decisions and simple instructions
26   with few changes in the work setting.” (Id.). The ALJ also determined that the “record does
27   not support a finding of an inability to perform all work-related activity on a full time
28   basis.” (Tr. 409).


                                                   -6-
 1          At step four, the ALJ found that Plaintiff could perform past relevant work as a
 2   sandwich maker and industrial cleaner because this work did “not require the performance
 3   of work-related activities precluded by” Plaintiff’s RFC. (Tr. 413). Although the ALJ
 4   ascertained that Plaintiff was capable of performing past relevant work, the ALJ noted that
 5   there were also other jobs existing in significant numbers in the national economy that
 6   Plaintiff could perform, including kitchen helper and laboratory equipment cleaner. (Tr.
 7   414). Consequently, the ALJ did not proceed to the fifth and final step but, rather,
 8   concluded that Plaintiff had not been under a disability from December 30, 2008 through
 9   June 6, 2017, the date of the ALJ’s decision. (Tr. 415); see 20 C.F.R. § 404.1520(a)(4)(iv)
10   (stating that if the claimant can still do his past relevant work, the ALJ will find that he is
11   not disabled).
12   III.   ANALYIS
13          Plaintiff asserts that the ALJ’s denial of his application for Social Security Benefits
14   and Supplemental Security Income (SSI) was not supported by substantial evidence and
15   asks that the ALJ’s decision be reversed for an award of benefits. (Doc. 10 at 12, 24–25).
16   Specifically, Plaintiff argues that: (1) the ALJ erred by failing to discuss whether Plaintiff’s
17   mental impairments satisfy the paragraph “C” criteria for Listing 12.03; (2) the ALJ
18   improperly evaluated the medical opinion evidence; (3) the ALJ improperly evaluated
19   statements from other sources; and (4) the ALJ failed to properly consider all the record
20   evidence. (See Doc. 10). However, for the reasons set forth below, the final decision of the
21   Commissioner is affirmed.
22          A.        Whether the ALJ Erred in Determining that Plaintiff’s Mental
23          Impairment Did Not Satisfy the Paragraph “C” Criteria for Listing 12.03
24          Plaintiff argues that the ALJ erred by failing to discuss and make findings as to the
25   Paragraph “C” criteria for Listing 12.03 at step three of the sequential evaluation process.
26   (Id. at 21). In this step, the ALJ considers whether a claimant’s impairments meet or equal
27   the severity of an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.
28   See 20 C.F.R. § 404.1520(a)(4)(iii). The impairments included in the Listings are


                                                  -7-
 1   considered “severe enough to prevent an individual from doing any gainful activity,
 2   regardless of his or her age, education, or work experience.” 20 C.F.R. §§ 404.1525(a),
 3   416.925(a) (emphasis added). “For a claimant to show that his impairment matches a
 4   listing, it must meet all of the specified medical criteria.” Sullivan v. Zebley, 493 U.S. 521,
 5   530 (1990). Likewise, to show that an unlisted impairment is “equivalent” to a listed
 6   impairment, the claimant “must present medical findings equal in severity to all the criteria
 7   for the one most similar listed impairment.” Id. at 531 (citation omitted). When analyzing
 8   a claimant’s mental impairments, including psychotic disorders, “[t]he required level of
 9   severity for these disorders is met when the requirements in both A and B are satisfied, or
10   when the requirements in C are satisfied.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.03.
11          Here, the ALJ determined that Plaintiff’s mental impairments did not meet Listings
12   12.03 (Schizophrenic, Paranoid, and Other Psychotic Disorders, 12.04 (Depressive
13   Disorders), or 12.06 (Anxiety Related Disorders) because Plaintiff did not meet the
14   requisite “B” or “C” criteria. (Tr. 401–02). The ALJ first determined that Plaintiff did not
15   meet the criteria for each of the listings under Paragraph B. (Tr. 401–02).4 Then, the ALJ
16   turned to Paragraph C. (Tr. 402). Paragraph C of Listing 12.03 requires:
17
                   Medically documented history of a chronic schizophrenic,
18                 paranoid, or other psychotic disorder of at least 2 years’
                   duration that has caused more than a minimal limitation of
19
                   ability to do basic work activities with symptoms or signs
20                 currently attenuated by medication or psychosocial support,
                   and one of the following:
21                        (1) Repeated episodes of decompensation, each of
22                 extended duration; or
                          (2) A residual disease process that has resulted in such
23                 marginal adjustment that even a minimal increase in mental
24                 demands or change in the environment would be predicted to
                   cause the individual to decompensate; or
25
            4
              After finding that Plaintiff did not meet the Paragraph B requirements, there was
26   no need for the ALJ to review the impairments under Paragraph A. See Stevens v. Colvin,
     No. 13-CV-02830-NJV, 2014 WL 7004813, at *4 (N.D. Cal. Dec. 10, 2014); see also 20
27   C.F.R. Pt. 404, Subpt. P, App. 1, § 12.03 (“The required level of severity for these disorders
     is met when the requirements in both A and B are satisfied, or when the requirements in C
28   are satisfied.”) (emphasis added). Plaintiff does not challenge the ALJ’s findings as to the
     Paragraph B criteria. (See Doc. 10).

                                                  -8-
 1                        (3) Current history of 1 or more years’ inability to
 2                 function outside a highly supportive living arrangement, with
                   an indication of continued need for such an arrangement.
 3
 4
     20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.03(C).
 5
            Although Plaintiff claims that the ALJ failed to discuss Listing 12.03(C), (Doc. 10
 6
     at 21), the ALJ explicitly stated that she “considered whether the ‘paragraph C’ criteria are
 7
     satisfied[,]” but determined that “the evidence fails to establish the presence of the
 8
     ‘paragraph C’ criteria.” (Tr. 402). Further, while Plaintiff asserts that the ALJ should have
 9
     discussed the Paragraph C criteria in more detail, the ALJ was not required to do so.
10
     Although an ALJ is required to adequately explain the basis for his or her determination
11
     that an applicant’s impairments do not equal a listing, Marcia v. Sullivan, 900 F.2d 172,
12
     176 (9th Cir. 1990), an ALJ is not required to “state why a claimant failed to satisfy every
13
     different section of the listing impairments.” Gonzalez v. Sullivan, 914 F.2d 1197, 1201
14
     (9th Cir. 1990). Rather, “a well-developed discussion of the factual basis of a claimant’s
15
     impairments elsewhere in a hearing decision may, under certain circumstances, support an
16
     unexplained finding of no medical equivalence at step three.” Lilly v. Astrue, No. ED-CV
17
     12-00381-MLG, 2012 WL 4364267, at *2 (C.D. Cal. Sept. 24, 2012) (finding that the
18
     ALJ’s detailed review of the plaintiff’s medical evidence supported the ALJ’s step three
19
     finding and that the ALJ “did not err in failing to explain his finding that the [p]laintiff’s
20
     impairments were not medically equivalent to any listed impairments”) (citing
21
     Gonzalez, 914 F.2d at 1201) (finding an ALJ’s four-page summary of the record an
22
     adequate basis for the ALJ’s unexplained statement that the plaintiff’s impairments did not
23
     meet or equal any listing); see also Boettcher v. Astrue, 652 F.3d 860, 863 (8th Cir. 2011)
24
     (“There is no error when an ALJ fails to explain why an impairment does not [meet or]
25
     equal one of the listed impairments as long as the overall conclusion is supported by the
26
     record.”).
27
            In addition to devoting nearly two pages of her decision to a thorough discussion of
28
     the Listing analysis and the Paragraph B criteria, (see Tr. 401–02), the ALJ engaged in a


                                                 -9-
 1   detailed discussion of the medical evidence and Plaintiff’s impairments elsewhere in the
 2   hearing decision, (see Tr. 402–13). The ALJ’s well-developed discussion of the factual
 3   basis of Plaintiff’s impairments demonstrates that the Paragraph C criteria are not met.
 4   Indeed, the evidence does not show that Plaintiff’s impairments have “caused more than a
 5   minimal limitation of ability to do basic work activities”—a necessary element required to
 6   meet the Paragraph C criteria of Listing 12.03—because Plaintiff has consistently worked
 7   at Subway for at least five and a half years. (Tr. 406). Moreover, “there is no evidence of
 8   signs or symptoms of psychosis in the record during the relevant time period[,]” Plaintiff
 9   “has never been hospitalized and treated for mental illness[,]” and Plaintiff lives
10   independently from his parents in an apartment. (Tr. 409). Substantial evidence of record
11   supports the ALJ’s finding that the Paragraph C criteria are not met.
12          Moreover, as the party claiming error, Plaintiff has the burden “to demonstrate not
13   only the error, but also that it affected his ‘substantial rights,’ which is to say, not merely
14   his procedural rights.” Ludwig v. Astrue, 681 F.3d 1047, 1054 (9th Cir. 2012). Here,
15   Plaintiff has not met his burden of proving that he can meet all of Listing 12.03’s criteria.
16   Accordingly, the Court finds that the ALJ did not err in determining that Plaintiff’s mental
17   impairments did not satisfy the Paragraph C criteria for Listing 12.03.
18          B.     Whether the ALJ Improperly Evaluated the Medical Opinion Evidence
19          Plaintiff contends that the ALJ failed to reasonably evaluate the medical opinion
20   evidence. (Doc. 10 at 12). Specifically, Plaintiff argues that the ALJ improperly rejected
21   the treating and examining source opinions of Drs. Graff, Dy, and Novie, erroneously
22   discounted portions of the examining source opinion of Dr. Krabbenhoft, and
23   inappropriately assigned great and partial weight to the opinions of State agency
24   Drs. Campbell and Lindsay, respectively. (Id. at 12–18).
25          In social security cases, there are three types of medical opinions: “those from
26   treating physicians, examining physicians, and non-examining physicians.” Valentine v.
27   Comm’r, 574 F.3d 685, 692 (9th Cir. 2009) (citation omitted). “The medical opinion of a
28   claimant’s treating physician is given ‘controlling weight’ so long as it ‘is well-supported


                                                 - 10 -
 1   by medically acceptable clinical and laboratory diagnostic techniques and is not
 2   inconsistent with the other substantial evidence in [the claimant’s] case record.’” Trevizo
 3   v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(c)(2)). ALJs
 4   generally give more weight to medical opinions from treating physicians “since these
 5   sources are likely to be the medical professionals most able to provide a detailed,
 6   longitudinal picture of [the claimant’s] medical impairment(s) and may bring a unique
 7   perspective to the medical evidence that cannot be obtained from the objective medical
 8   findings     alone     or    from      reports      of   individual     examinations . . . .”
 9   20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). Thus, the opinion of a treating source is
10   generally given more weight than the opinion of a doctor who does not treat the claimant.
11   Lester, 81 F.3d at 830. Should the ALJ decide not to give the treating physician’s medical
12   opinion controlling weight, the ALJ must weigh it according to factors such as the nature,
13   extent, and length of the physician-patient relationship, the frequency of evaluations,
14   whether the physician’s opinion is supported by and consistent with the record, and the
15   specialization of the physician. Trevizo, 871 F.3d at 676; see 20 C.F.R. §§ 404.1527(c)(2),
16   416.927(c)(2).
17          Although a “treating physician’s opinion is entitled to ‘substantial weight,’” Bray,
18   554 F.3d at 1228 (citation omitted), it is “not binding on an ALJ with respect to the
19   existence of an impairment or the ultimate determination of disability.” Batson, 359 F.3d
20   at 1195. Rather, an ALJ may reject the uncontradicted opinion of a treating physician by
21   stating “clear and convincing reasons that are supported by substantial evidence.” Ryan v.
22   Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citation omitted). “If a treating
23   or examining doctor’s opinion is contradicted by another doctor’s opinion, an ALJ may
24   only reject it by providing specific and legitimate reasons that are supported by substantial
25   evidence.” Id. (citation omitted).5 Nevertheless, “[t]he ALJ need not accept the opinion of
26   any physician, including a treating physician, if that opinion is brief, conclusory, and
27
            5
             As the Commissioner points out, (Doc. 11 at 7), the opinions of Drs. Graff, Dy,
28   and Novie were contradicted by those of Drs. Collier, Krabbenhoft, Campbell, and
     Lindsay. (See Tr. 409–12).

                                                - 11 -
 1   inadequately supported by clinical findings.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th
 2   Cir. 2002).
 3          Moreover, “[o]pinions of a nonexamining, testifying medical advisor may serve as
 4   substantial evidence when they are supported by other evidence in the record and are
 5   consistent with it.” Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir.
 6   1999); see also Andrews, 53 F.3d at 1041 (“[W]hen it is an examining physician’s opinion
 7   that the ALJ has rejected in reliance on the testimony of a nonexamining advisor, reports
 8   of the nonexamining advisor need not be discounted and may serve as substantial evidence
 9   when they are supported by other evidence in the record and are consistent with it.”).
10                 1.     The Opinion of Dr. Graff
11          When evaluating Plaintiff’s impairments, the ALJ afforded no weight to the opinion
12   of Sandra Graff, Ed. D., a consultative examiner whose opinion was contradicted by that
13   of Dr. Novie. (Tr. 409). Although Plaintiff contends that the ALJ erred by rejecting
14   Dr. Graff’s report and opinion, (Doc. 10 at 12–13), the Court finds that the ALJ provided
15   “specific and legitimate reasons that are supported by substantial evidence” for assigning
16   no weight to the opinion of Dr. Graff. Ryan, 528 F.3d at 1198.
17          First, the ALJ specified that she did not give any weight to Dr. Graff’s opinion
18   because Dr. Graff examined Plaintiff in January 2002. (Tr. 409). As Plaintiff alleged
19   disability beginning December 30, 2008, Dr. Graff’s consultative evaluation was
20   performed more than six years outside of the period at issue. “Medical opinions that predate
21   the alleged onset of disability are of limited relevance.” Carmickle v. Comm’r, Soc. Sec.
22   Admin., 533 F.3d 1155, 1165 (9th Cir. 2008) (citing Fair v. Bowen, 749 F.2d 597, 600 (9th
23   Cir. 1985)). Accordingly, the ALJ did not err in giving no weight to Dr. Graff’s opinion
24   because Dr. Graff evaluated Plaintiff prior to his alleged onset date.
25          Second, the ALJ noted that Dr. Graff’s opinion that Plaintiff exhibited variable
26   persistence conflicted with Dr. Novie’s examination findings from December 22, 2011 that
27   Plaintiff had good persistence and frustration tolerance. (Tr. 409). Inconsistency between
28   a physician’s opinion and other clinical findings is an appropriate factor to consider when


                                                - 12 -
 1   evaluating medical opinions. SSR 06-03P, 2006 WL 2329939, at * 4 (S.S.A. Aug. 9, 2006);
 2   see also Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (holding that the ALJ
 3   reasonably discounted the physician’s opinion because the medical records were
 4   inconsistent   with   the   limitations   the   physician    set   forth   in   her   opinion);
 5   20 C.F.R. § 404.1527(c)(4) (“Generally, the more consistent a medical opinion is with the
 6   record as a whole, the more weight [the ALJ] will give to that medical opinion.”). As
 7   Dr. Graff’s opinion contained limitations inconsistent with an examination from the
 8   relevant time frame, the ALJ reasonably discounted Dr. Graff’s opinion for this reason, as
 9   well.6 Accordingly, the Court finds that the ALJ reasonably determined that Dr. Graff’s
10   opinion was entitled to no weight and provided two specific and legitimate reasons for her
11   assessment. (See Tr. 409–10).7
12                  2.     Dr. Dy
13          Plaintiff argues that the ALJ erred in assigning no weight to the opinion of Dr. Sylvia
14   Dy, one of Plaintiff’s treating physicians. (Doc. 10 at 14). Dr. Dy’s opinion, in its entirety,
15   states: “I am recommending that Michael Ienco work no more than 25 hours per week. If
16   you have any questions, please call Mr. Ienco’s Clinical Liason, Jenny [] at [].” (Tr. 348).
17   The ALJ rejected this statement because it “is not supported by any evidence, clinical notes,
18   or rationale[.]” (Tr. 411). Particularly, the ALJ noted that Plaintiff’s medical records from
19   2008 to 2010 demonstrate that Plaintiff’s condition was “much improved and stable,”
20   whereas records from 2012 through 2017 indicate that Plaintiff’s “limitations have not
21   increased over time.” (Tr. 411–12). Further, the ALJ pointed out that Dr. Dy “did not
22
            6
               Although Plaintiff claims that Dr. Graff’s opinion “supports the more severe
23   limitations recommended by Drs. Dy and Novie,” (Doc. 10 at 13; see also Doc. 12 at 7), it
     remains that Dr. Graff’s opinion was formed more than six years prior to Plaintiff’s alleged
24   onset date of December 30, 2008, (see Tr. 409). In addition to being “of limited
     relevance[,]” Carmickle, 533 F.3d at 1165, an opinion resulting from an evaluation prior
25   to Plaintiff’s alleged onset date is “neither significant nor probative,” Howard ex rel. Wolff
     v. Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003).
26
            7
               In its decision remanding to the ALJ to reconsider Plaintiff’s eligibility for
27   disability benefits, the Ninth Circuit found that ALJ Tucevich erred by giving “no reasons
     for rejecting the opinion of Dr. Graff[.]” Ienco, 627 Fed. App’x at 669. However, by
28   providing two specific and legitimate reasons for rejecting Dr. Graff’s opinion, ALJ Waters
     rectified the error from ALJ Tucevich’s previous decision.

                                                 - 13 -
 1   provide any explanation regarding her recommendation [that] the claimant work no more
 2   than 25 hours per week.” (Tr. 411). Not only did Plaintiff indicate at a May 20, 2009 visit
 3   with Dr. Dy that he was looking for full time work, (Tr. 253), but the objective medical
 4   findings indicate that Plaintiff was stable on his medications, symptom free, and had mostly
 5   unremarkable mental status examinations during the relevant period. (Tr. 247, 251, 254,
 6   1461). When evaluating conflicting medical opinions, “an ALJ need not accept a treating
 7   physician’s opinion that is conclusory and brief and unsupported by clinical findings.”
 8   Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (citing Matney v. Sullivan, 981
 9   F.2d 1016, 1019 (9th Cir. 1992)). Therefore, the ALJ did not err in discounting Dr. Dy’s
10   conclusory, two-sentence opinion as it is inadequately supported by the medical evidence.
11              In explaining her rationale for discounting Dr. Dy’s opinion, the ALJ also noted
12   that Plaintiff “has been described as asymptomatic,” has “successfully worked for years on
13   a part time basis, and has maintained an active lifestyle outside of work.” (Tr. 411). Indeed,
14   the record shows that Plaintiff may have even exceeded Dr. Dy’s 25-hour work limit, as he
15   reported in January 2014 that he was working 26 to 30 hours per week. (Tr. 1482).8 In
16   addition to working part-time at Subway for many years, Plaintiff hangs out with his
17   friends, engages in live action role-playing, goes to concerts, bowls, listens to music, gets
18   around town on the bus, visits art museums, and lives independently in his own apartment.
19   (Tr. 408, 411–12). Moreover, Plaintiff’s medical records from 2012 though 2017
20   demonstrate that Plaintiff “has become more independent and able to perform work
21   activities.” (Tr. 411–12). Significantly, an ALJ may discount opinion evidence when a
22   physician assesses limitations that appear to be inconsistent with the claimant’s level of
23   activity. See Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001); Morgan, 169 F.3d at
24   600–02 (considering an inconsistency between a treating physician’s opinion and a
25   claimant’s daily activities a specific and legitimate reason to discount the treating
26   physician’s opinion). Here, the ALJ reasonably determined that Plaintiff’s ability to
27
            8
             Other treatment records also reflect that Plaintiff may have exceeded Dr. Dy’s 25-
28   hour limitation. (See Tr. 1240 (indicating that Plaintiff “works 22 to 27 hours a week at
     Subway” and works “between 4-5 days a week, between 4-8 hours each day.”)).

                                                 - 14 -
 1   perform such a wide-range of daily activities in addition to working part-time undercut Dr.
 2   Dy’s opinion that Plaintiff should work no more than 25 hours per week. (Tr. 411–12). For
 3   these reasons, the Court finds that the ALJ did not err in affording no weight to Dr. Dy’s
 4   opinion.9
 5               In accordance with the Ninth Circuit’s directive that the ALJ “make findings
 6   regarding Ienco’s ability to work in excess of 25 hours per week[,]” Ienco, 627 Fed. App’x
 7   at 669, the ALJ noted that Plaintiff had never been hospitalized for treatment, there was no
 8   evidence of worsening symptoms, Plaintiff maintained a very active lifestyle with good
 9   mental health, and Plaintiff previously worked full time in the past for extended periods
10   without any documented decompensation or increased limitations during those periods.
11   (Tr. 412–13). Based on these findings, the ALJ found it “very difficult to avoid the
12   conclusion that [Plaintiff] has no restriction in his ability to work full time other than a
13   preference not to do so.” (Tr. 413).10 Ultimately, the ALJ determined that she was unable
14   to assign more than minimal weight to Dr. Dy’s opinion for these reasons. As substantial
15   evidence supports the ALJ’s assessment of Dr. Dy’s opinion, the Court upholds the ALJ’s
16
17          9
               The Ninth Circuit previously stated that the ALJ failed to give “specific and
     legitimate reasons” for discounting Dr. Dy’s opinion limiting Plaintiff to 25 hours per
18   week. Ienco, 627 Fed. App’x at 669. According to the Ninth Circuit, the prior ALJ erred
     by rejecting Dr. Dy’s opinion because Dr. Dy “appear[ed] to have adopted the claimant’s
19   subjective allegations and presented them as her own, which diminishes her overall
     credibility.” Id. Here, the ALJ heeded the Ninth Circuit’s remand order by providing
20   different reasons for discounting Dr. Dy’s recommendation, all of which are “specific and
     legitimate.” (Tr. 411).
21
            10
               Plaintiff argues that the ALJ’s finding that it is “very difficult to avoid the
22   conclusion that [Plaintiff] has no restriction in his ability to work full time other than a
     preference not to do so[,]” (Tr. 413), is not supported by substantial evidence and is
23   speculative, (Doc. 10 at 20). The Court disagrees. In her decision finding non-disability,
     the ALJ sets out in detail why she believes Plaintiff is capable of working a full-time job.
24   (See Tr. 412–13). Additionally, ALJs are permitted to make reasonable inferences from
     evidence in the record. See Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982) (“In
25   reaching his findings, the[administrative] law judge is entitled to draw inferences logically
     flowing from the evidence.”). Here, it was reasonable for the ALJ to infer that Plaintiff was
26   capable of working full-time based upon the facts that he had worked full time in the past
     for extended periods without any documented decompensation or increased limitations
27   during those periods, continued to work part time while maintaining a very active lifestyle
     with good mental health, and failed to present any evidence of worsening symptoms.
28   (Tr. 412–13).


                                                - 15 -
 1   analysis.11
 2                 3.     Dr. Novie
 3          Next, Plaintiff claims that the ALJ erred in giving little weight to Dr. Novie’s
 4   examining source opinions. (Doc. 10 at 15). After examining Plaintiff once in 2010 and
 5   once in 2015, Dr. Novie opined that Plaintiff could not work more than 25 hours per week.
 6   (Tr. 410). However, the ALJ provided multiple reasons, each supported by substantial
 7   evidence, for giving Dr. Novie’s opinion little weight. (Tr. 410–11).
 8          First, the ALJ noted that Dr. Novie’s conclusion that Plaintiff was “limited in social
 9   ability and ability to adapt” was contradicted by Dr. Novie’s own clinical findings that
10   Plaintiff’s schizoaffective disorder was “mild” and that Plaintiff’s level of psychosocial
11   stressors were “mild.” (Tr. 410). Moreover, Dr. Novie found that Plaintiff “had good
12   persistence and frustration tolerance,” and that his attention, concentration, and processing
13   speed were “within average ranges.” (Id.). According to the ALJ, Dr. Novie’s “early
14   conclusions about the claimant’s limitations were greatly exaggerated and seem to
15   contradict what the doctor himself has recorded about the claimant’s behavior and
16   demeanor.” (Tr. 411). Contradictions between a physician’s opinion and objective medical
17   findings constitute a “specific and legitimate reason” for rejecting the opinion. See
18   Valentine, 574 F.3d at 692–93 (holding that the ALJ sufficiently justified its rejection of a
19   treating psychologist’s contradicted testimony because it conflicted with the psychologist’s
20   own treatment notes); Tommasetti, 533 F.3d at 1041. Consequently, the ALJ reasonably
21   determined that Dr. Novie’s objective medical findings did not support his opinion limiting
22   Plaintiff to a 25-hour work week.
23          Second, the ALJ discounted Dr. Novie’s opinion because his finding that Plaintiff
24   had social limitations contradicted the overall record, including Plaintiff’s work record
25   indicating that he has sustained employment for many years, and testimony demonstrating
26
            11
               Although Plaintiff may interpret the evidence differently and prefer that the ALJ
27   include a restriction to 25 hours in the RFC finding as set forth in Dr. Dy’s opinion, this
     does not establish error. “Where evidence is susceptible to more than one rational
28   interpretation, it is the ALJ’s conclusion that must be upheld.” Burch v. Barnhart, 400 F.3d
     676, 679 (9th Cir. 2005) (citing Andrews, 53 F.3d at 1039–40).

                                                - 16 -
 1   that “he has worked in jobs having contact with the public, and can adjust to co-workers
 2   and work situations.” (Tr. 410). Because inconsistency between a physician’s findings and
 3   other evidence in the record is an appropriate factor to consider when evaluating medical
 4   opinions, 20 C.F.R. § 404.1527(c)(4); SSR 06-03P, 2006 WL 2329939, at * 4, the ALJ
 5   reasonably discounted Dr. Novie’s opinion for overstating Plaintiff’s functional
 6   limitations.
 7          Third, the ALJ noted that Plaintiff’s daily activities—including his abilities to
 8   sustain employment, get ready for work, get to work on time, live on his own, manage his
 9   own medication, take the bus to work, prepare meals, hang out with friends, and play video
10   games—undermined Dr. Novie’s assessment of Plaintiff’s functional limitations. (Tr. 410–
11   11). As an ALJ may discount opinion evidence when a physician assesses limitations
12   inconsistent with the claimant’s level of activity, Rollins, 261 F.3d at 856; Morgan, 169
13   F.3d at 600–02, the ALJ reasonably determined that Plaintiff’s ability to perform such a
14   wide-range of daily activities undercut Dr. Novie’s opinion that Plaintiff could work no
15   more than 25 hours per week. (Tr. 410–11).
16          Finally, the ALJ reasoned that the only reason given for Dr. Novie’s opinion that
17   Plaintiff cannot work over 25 hours per week is that Dr. Novie fears Plaintiff might have a
18   “psychotic break,” but yet “does not give any evidence to support this fear.” (Tr. 411). In
19   fact, the ALJ reasoned that there was no evidence that Plaintiff had ever been hospitalized
20   for mental health treatment, experienced episodes of decompensation, or become “more
21   limited in his abilities to perform work activities and to socialize” because of his jobs. (Id.).
22   Moreover, the ALJ indicated that Plaintiff previously worked over 25 hours per week for
23   extended periods but yet none of Plaintiff’s treatment records showed any decompensation
24   or increased limitations during those periods. (Tr. 412). Plaintiff challenges the ALJ’s
25   reasoning regarding the lack of evidence substantiating Dr. Novie’s fears of a psychotic
26   break, arguing that there is no requirement that a claimant “have a breakdown in order to
27   justify a doctor’s cautionary opinion.” (Doc. 10 at 16). Nevertheless, the Court agrees with
28   the Commissioner that this argument “misses the mark,” (Doc. 11 at 14), as an ALJ “need


                                                  - 17 -
 1   not accept the opinion of a doctor if that opinion is . . . inadequately supported by clinical
 2   findings.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (citing Tonapetyan,
 3   242 F.3d at 1149). For these reasons, the ALJ reasonably determined that no objective
 4   evidence supported Dr. Novie’s opinion that Plaintiff work 25 hours or less per week to
 5   avoid a psychotic break.
 6                 4.     Dr. Krabbenhoft
 7          The ALJ gave great weight to Dr. Krabbenhoft’s opinion that Plaintiff can carry out
 8   simple instructions, but discounted the remainder of Dr. Krabbenhoft’s opinions. (Tr. 410).
 9   Plaintiff does not contest the portion of Dr. Krabbenhoft’s opinion noting that Plaintiff can
10   carry out simple tasks. (See Doc. 10 at 16–17; Doc. 12 at 9). Although Dr. Krabbenhoft
11   rendered her opinion after interviewing Plaintiff and reviewing records spanning from 2010
12   through 2012, (Tr. 1905), Plaintiff contends that the ALJ erroneously discounted the
13   remainder of Dr. Krabbenhoft’s opinions because Dr. Krabbenhoft did not review the
14   opinions of Drs. Dy, Novie, or Graff limiting Plaintiff’s work week to 25 hours. (Doc. 10
15   at 16). Plaintiff bases this argument on the disclaimer set forth in Dr. Krabbenhoft’s
16   opinion, which states: “This diagnosis is based on a one-session interview with claimant.
17   If additional information comes available for review, my opinion may change.” (Doc. 10
18   at 16 (citing Tr. 1907)). Based on this disclaimer, Plaintiff speculates that Dr. Krabbenhoft
19   may have reached a different conclusion had she reviewed the recommendations that
20   Plaintiff work for no more than 25 hours per week. (Id. at 17). Nevertheless, the Court
21   agrees with the Commissioner that “[m]erely speculating that a physician’s opinion might
22   change based on other evidence in the record does not demonstrate that the ALJ erred[.]”
23   (Doc. 11 at 16).
24          Here, the ALJ discounted the remainder of Dr. Krabbenhoft’s opinions—including
25   that Plaintiff was “at risk for social hazards” and was “[e]xpected to struggle with
26   remembering changes to routine”—because they were unclear, unpersuasive, and did “not
27   provide a basis for finding the claimant any more limited than the RFC prescribed.”
28


                                                 - 18 -
 1   (Tr. 410, 1909).12 Just as the ALJ noted when discussing Dr. Novie’s finding that Plaintiff
 2   had some social limitations, Plaintiff has consistently “worked in jobs having contact with
 3   the public, and he can adjust to co-workers and work situations.” (Tr. 410). Despite
 4   Plaintiff’s social limitations, the ALJ also points out that Plaintiff held his job at Subway
 5   for the past six years, and that he reported that he had friends with whom he played magic
 6   games and went to the movies, as well as friends at work. (Id.). As there is inconsistency
 7   between Dr. Krabbenhoft’s opinion that Plaintiff was “at risk for social hazards” and other
 8   evidence in the record, the ALJ did not err in discounting Dr. Krabbenhoft’s remaining
 9   opinions. See Green v. Berryhill, 731 F. App’x 596, 599 (9th Cir. 2018) (holding that
10   inconsistency between a physician’s opinion and other evidence in the case record
11   constituted a specific and legitimate reason to reject physician’s opinion).
12                 5.     Drs. Campbell and Lindsay
13          Plaintiff also claims that the ALJ erred in her assessment of the opinions of
14   Drs. Campbell and Lindsay, two State agency physicians. (Doc. 10 at 17). The ALJ
15   discounted the portions of these opinions suggesting that Plaintiff work in an environment
16   that does not require good social skills and which has more than typical levels of
17   supervision because they contradicted the evidence of Plaintiff’s work activity
18   demonstrating that Plaintiff has worked at a job interacting with the public for many years,
19   and has even helped to train others. (Tr. 409, 547, 558, 569, 583). As an ALJ may discount
20   opinion evidence when a physician assesses limitations inconsistent with the claimant’s
21   level of activity, Rollins, 261 F.3d at 856; Morgan, 169 F.3d at 600–02, the ALJ did not
22   err in discounting portions of the opinions of Dr. Campbell and Dr. Lindsay on this basis.
23          Nevertheless, Plaintiff suggests that his ability to interact with others in a work
24   setting cannot serve as a basis for discounting these opinions because his past work was
25   part time rather than substantial gainful activity (SGA). (See Doc. 10 at 18). Plaintiff’s
26   argument fails for two reasons, however. First, part-time work can qualify as substantial
27          12
               The Commissioner mentions that although the ALJ gave little weight to
     Dr. Krabbenhoft’s opinion that Plaintiff might struggle to remember changes to his routine,
28   she accounted for this observation “by including a limitation in Plaintiff’s RFC restricting
     him to few changes in the work setting.” (Doc. 11 at 16 (citing Tr. 402, 1909)).

                                                - 19 -
 1   gainful activity. Katz v. Sec’y of Health & Human Servs., 972 F.2d 290, 292 (9th Cir. 1992)
 2   (citing 20 C.F.R. § 404.1572(a) (“Your work may be substantial even if it is done on a part-
 3   time basis[.]”)).13 Second, the Social Security Regulations provide that any work a claimant
 4   has done during any period in which they allege they are disabled is relevant to determining
 5   whether an individual can engage in substantial gainful activity. See 20 C.F.R. §§
 6   404.1571, 416.971 (“The work, without regard to legality, that you have done during any
 7   period in which you believe you are disabled may show that you are able to work at the
 8   substantial gainful activity level. If you are able to engage in substantial gainful activity,
 9   we will find that you are not disabled. . . . Even if the work you have done was not
10   substantial gainful activity, it may show that you are able to do more work than you
11   actually did.”) (emphasis added). Accordingly, the ALJ did not err in using Plaintiff’s past
12   work activity to discount these portions of the opinions of Drs. Campbell and Lindsay.
13            Plaintiff also contends that the ALJ erred in weighing Dr. Campbell’s opinion
14   because the “ALJ must base her decision on medical opinion, not amend the opinion to fit
15   her own conclusion.” (Doc. 10 at 17). While it is true that an ALJ may not substitute her
16   own medical judgment for that of a medical expert,14 Plaintiff provides no evidence that
17   this was the case here. Therefore, the Court is unable to find that the ALJ erred on this
18   basis.
19            Plaintiff finally argues that the ALJ erred in weighing the opinions of Drs. Campbell
20   and Lindsay because she gave great weight to Dr. Campbell’s opinion that Plaintiff could
21   perform work consisting of simple tasks, but only gave partial weight to Dr. Lindsay’s
22   same opinion. (Doc. 10 at 17). While it is true that the ALJ inexplicably gave more weight
23   to Dr. Campbell’s opinion than to that of Dr. Lindsay, Plaintiff has not demonstrated how
24            13
               The ALJ found that Plaintiff has not engaged in substantial gainful activity since
     December 30, 2008. (Tr. 400). However, this does not discount Plaintiff’s solid work
25   history, as Plaintiff claims. (Doc. 10 at 18).
26            14
               See Tackett v. Apfel, 180 F.3d 1094, 1102–03 (9th Cir. 1999) (An ALJ may not
     substitute his own interpretation of the medical evidence for the opinion of medical
27   professionals); Banks v. Barnhart, 434 F.Supp.2d 800, 805 (C.D. Cal. 2006) (“An ALJ
     cannot arbitrarily substitute his own judgment for competent medical opinion, and he must
28   not succumb to the temptation to make his own independent medical findings.”) (internal
     marks, alterations and citations omitted).

                                                  - 20 -
 1   the ALJ’s disparate analysis of these opinions affected the outcome in this case.15 Indeed,
 2   the Court finds that this error is harmless, as it “is inconsequential to the ultimate non-
 3   disability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012).
 4   Regardless if the ALJ gave great weight or partial weight to the opinions of both
 5   Dr. Campbell and Dr. Lindsay that Plaintiff could perform work consisting of simple tasks,
 6   the ALJ would have still found that Plaintiff was not disabled. Substantial evidence
 7   supports the ALJ’s decision and the error “does not negate the validity of the ALJ’s
 8   ultimate conclusion.” Id. (citations omitted). The Court will not reverse the
 9   Commissioner’s decision for an error that is harmless. Burch, 400 F.3d at 679.
10           C.    Whether the ALJ Improperly Evaluated Statements from “Other
11           Sources”
12           Plaintiff contends that the ALJ improperly evaluated the statements provided by a
13   career counselor, by Plaintiff’s mother, and by Plaintiff’s manager at Subway. (Doc. 10 at
14   18, 22). When an ALJ discounts the testimony of lay witnesses, “he [or she] must give
15   reasons that are germane to each witness.” Valentine, 574 F.3d at 694; Molina, 674 F.3d at
16   1111.
17                 1.     Thomas Ross, the Career Counselor
18           Thomas Ross, a career counselor, opined that Plaintiff “should not have a full time
19   job or a job that is too stressful.” (Tr. 412, 1115). The ALJ gave this statement minimal
20   weight because Mr. Ross failed to “cite any medical or treatment records to support his
21   statement” nor provide any “support for the limitations he specifies.” (Tr. 412). Further,
22   the ALJ discounted Mr. Ross’s statement because he failed to “define stress or what he
23   considers a full time job.” (Id.). Finally, the ALJ pointed out that the portion of Mr. Ross’s
24   statement that Plaintiff “has been in recovery for a little over two years,” (Tr. 1115), is
25   unclear, and that Mr. Ross fails to explain his motivation for making the statement.
26           15
               See Shinseki v. Sanders, 556 U.S. 396, 409 (2009) (“[T]he party that ‘seeks to
     have a judgment set aside because of an erroneous ruling carries the burden of showing
27   that prejudice resulted.’”) (quoting Palmer v. Hoffman, 318 U.S. 109, 116 (1943)); Brown
     v. Comm’r of Soc. Sec., 532 F. App’x 688, 689 (9th Cir. 2013) (affirming the
28   Commissioner’s decision because the plaintiff “failed to carry her burden to show that [an]
     error was harmful.”) (citing Shinseki, 556 U.S. at 409; Molina, 674 F.3d at 1115–22)).

                                                 - 21 -
 1   (Tr. 412). As the ALJ listed germane reasons for discounting Mr. Ross’s statement,
 2   Valentine, 574 F.3d at 694, the Court is unable to find that the ALJ erred in rejecting his
 3   statement.
 4                  2.      Mary Ann Ienco, Plaintiff’s Mother
 5          The ALJ also considered the two third party statements and hearing testimony of
 6   Mary Ann Ienco, Plaintiff’s mother, and found that “her description of the claimant’s
 7   behavior requires no greater limitations than those given in the RFC.” (Tr. 413). Although
 8   Plaintiff contends that Mary Ann Ienco’s “testimony of a dangerous lack of social skills,
 9   impulsiveness, etc., is clearly not covered by the cursory statement of the ALJ that her
10   testimony is contained within the RFC adopted,” the Court disagrees. (Doc. 10 at 22). First,
11   Mary Ann Ienco never testified that her son has a “dangerous lack of social skills,” as
12   Plaintiff claims. In fact, she states that Plaintiff “has some friends” but “not a lot of friends,”
13   and has a couple of “good friends.” (Tr. 477). When asked by the ALJ if she had any
14   concerns about his safety, Mary Ann Ienco replied that she did because Plaintiff is “more
15   naïve I think than most people.” (Tr. 478). However, just because Mary Ann Ienco believes
16   her son is naïve and “very trusting” does not demonstrate that Plaintiff has a “dangerous
17   lack of social skills.” (Id.).
18          Second, while the ALJ may not have given specific reasons for rejecting Mary Ann
19   Ienco’s lay witness testimony, Plaintiff has not met his burden of showing that this error
20   was harmful. See Shinseki, 556 U.S. at 409; Brown, 532 F. App’x at 689. As the
21   Commissioner points out, “the ALJ properly discounted similar statements about
22   Plaintiff’s social limitations and determined that they were inconsistent with Plaintiff’s
23   long history of interacting with coworkers, supervisors, and the public at his part-time job.”
24   (Doc. 11 at 19 (citing Tr. 409)). Veritably, the ALJ’s error was harmless because the ALJ
25   validly rejected the social limitations described by Mary Ann Ienco when discussing the
26   physician opinion evidence. (See Tr. 409–10); Molina, 674 F.3d at 1122 (“Because the ALJ
27   had validly rejected all the limitations described by the lay witnesses in discussing Molina’s
28   testimony, we are confident that the ALJ’s failure to give specific witness-by-witness


                                                   - 22 -
 1   reasons for rejecting the lay testimony did not alter the ultimate nondisability
 2   determination. Accordingly, the ALJ’s error was harmless.”). Therefore, the Court will not
 3   reverse on this basis. Burch, 400 F.3d at 679.
 4                 3.     Ryan Briggs, Plaintiff’s Manager at Subway
 5          Plaintiff contends that the ALJ erred by omitting the statement made by Ryan
 6   Briggs, Plaintiff’s manager at Subway for over 5 and a half years. (Doc. 10 at 22).
 7   Mr. Briggs stated that Plaintiff is “on a 20-hour schedule because when he works longer
 8   than that he becomes easily agitated, confused, and stressed out.” (Tr. 241). Mr. Briggs
 9   also indicated that Subway “would not hire him full time due to his mental health
10   condition.” (Id.). Here, the ALJ erred by failing to consider and comment upon Mr. Briggs’
11   lay witness testimony. See Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1053 (9th
12   Cir. 2006) (“In determining whether a claimant is disabled, an ALJ must consider lay
13   witness testimony concerning a claimant’s ability to work.”) (citing Dodrill v. Shalala, 12
14   F.3d 915, 919 (9th Cir. 1993); 20 C.F.R. §§ 404.1513(d)(4) & (e), 416.913(d)(4) & (e)).
15   According to Plaintiff, this error was harmful because “[t]he statement of Plaintiff’s
16   decompensating with longer hours by an employer with a long familiarity, and his
17   statement that Plaintiff would not be hired full time[,] adds a vocational and real life
18   opinion to the case and is crucial evidence.” (Doc. 10 at 22).
19          Conceding that the ALJ erred by silently disregarding Mr. Briggs’ lay testimony,
20   the Commissioner avers that the ALJ’s error was harmless. The Court agrees, as the Court
21   “can confidently conclude that no reasonable ALJ, when fully crediting the testimony,
22   could have reached a different disability determination.” Stout, 454 F.3d at 1056. First,
23   Mr. Briggs’ statement that Plaintiff’s work week is limited to 20 hours appears to be untrue,
24   as Plaintiff testified that he occasionally worked 24 to 25 hours per week, (Tr. 459), and
25   reported to medical professionals that he was working over 20 hours. (Tr. 1482 (indicating
26   that Plaintiff was working 26 to 30 hours per week); Tr. 1240 (indicating that Plaintiff
27   “works 22 to 27 hours a week at Subway” and works “between 4-5 days a week, between
28   4-8 hours each day.”)). Furthermore, Mr. Briggs provides no examples of situations where


                                                - 23 -
 1   Plaintiff allegedly became “agitated, confused, and stressed out” from working more than
 2   20 hours per week; rather, Mr. Briggs’ sweeping statement is devoid of evidence.
 3          Moreover, Mr. Briggs’ statement is duplicative of the opinion evidence indicating
 4   that Plaintiff should work no more than 25 hours, which the ALJ reasonably discounted.
 5   (Tr. 410–13). An ALJ’s error in failing to consider lay witness testimony is harmless
 6   “where the testimony is similar to other testimony that the ALJ validly discounted, or where
 7   the testimony is contradicted by more reliable medical evidence that the ALJ credited.”
 8   Molina, 674 F.3d at 1119. Further, “an ALJ’s failure to comment upon lay witness
 9   testimony is harmless where ‘the same evidence that the ALJ referred to in discrediting
10   [the claimant’s] claims also discredits [the lay witness’s] claims.’” Molina, 674 F.3d at
11   1122 (quoting Buckner v. Astrue, 646 F.3d 549, 560 (8th Cir. 2011)). Here, the reasons and
12   evidence which the ALJ set forth for assigning no more than minimal weight to the
13   opinions that Plaintiff should work no more than 25 hours per week “apply equally well”
14   to the letter submitted by Mr. Briggs. Id. at 1117. The ALJ noted that there was no evidence
15   that Plaintiff had ever been hospitalized for mental health treatment, experienced episodes
16   of decompensation, or become “more limited in his abilities to perform work activities and
17   to socialize” because of work. (Tr. 411). Moreover, the ALJ indicated that Plaintiff
18   previously worked over 25 hours per week for extended periods, but yet none of Plaintiff’s
19   treatment records showed any decompensation or increased limitations during those
20   periods. (Tr. 412). These facts contradict Mr. Briggs’ letter just as they contradict the
21   opinions of Drs. Novie and Dy. (Tr. 410–13). Therefore, because the ALJ properly
22   discounted the opinions of Dr. Dy and Dr. Novie that Plaintiff be capped at 25 hours per
23   week, and because those opinions describe essentially the same limitations claimed by
24   Mr. Briggs, the ALJ’s failure to comment on Mr. Brigg’s statement is harmless error. See
25   Robbins v. Soc. Sec. Admin., 466 F.3d 880, 893 (9th Cir. 2006) (finding that the ALJ’s
26   failure to consider a lay witness’ testimony was harmless because that lay witness “spoke
27   to no limitations not already accounted for by the ALJ.”).
28          Furthermore, even if Mr. Briggs’ statement is credited, substantial evidence


                                                - 24 -
 1   supports the ALJ’s non-disability determination. See Graham v. Comm’r of Social Sec.,
 2   441 Fed. App’x. 487, 489 (9th Cir. 2011) (finding that the ALJ’s failure to comment upon
 3   lay witness testimony was harmless because even if it were fully credited, “there was other
 4   significant evidence that supported the ALJ’s nondisability determination”). Plaintiff’s
 5   ability to perform a wide range of daily activities and work part-time without experiencing
 6   any negative change in his mental capabilities nor any episodes of decompensation
 7   demonstrates that Plaintiff has no restriction in his ability to work full time other than a
 8   preference not to do so. (Tr. 411–13). Mr. Briggs’ lay witness testimony, when viewed in
 9   conjunction with the evidence the ALJ properly considered, does not undermine the ALJ’s
10   finding that Plaintiff is not disabled. Accordingly, the ALJ’s failure to comment properly
11   on the lay testimony is harmless error, as the ALJ would not have changed her RFC
12   determination based upon Mr. Briggs’ statement.
13          D.     Whether the ALJ Failed to Properly Consider All the Record Evidence
14          Plaintiff contends that the ALJ failed to properly consider all of the record evidence,
15   including Plaintiff’s driving record, GAF scores, a “seriously mentally ill” (SMI) finding
16   by the Arizona Department of Health Services, and medical records documenting negative
17   symptoms. (Doc. 10 at 18–21). For the reasons set forth below, however, the Court finds
18   that the ALJ properly weighed this evidence.
19          First, Plaintiff claims that the ALJ erred by giving no weight to Plaintiff’s driving
20   record from 1994. (Doc. 10 at 18–19). According to Plaintiff, this record “is evidence of a
21   life long dysfunction and supports the opinions of Drs. Dy and Novie,” who reported that
22   Plaintiff had “a dozen car accidents over the years[.]” (Id. at 19). Nevertheless, the ALJ
23   discussed Plaintiff’s remote driver’s training records in her opinion, and reasonably
24   determined that they were of limited relevance to the disability determination because they
25   “concern a matter that was completed in 1994 which is more than ten years before the
26   period in issue.” (Tr. 412). As this evidence predating the alleged onset of disability by
27   fourteen years is of limited relevance, Carmickle, 533 F.3d at 1165 (citing Fair, 749 F.2d
28   at 600), the ALJ did not err in discounting Plaintiff’s driving record. Moreover, Plaintiff


                                                 - 25 -
 1   has failed to demonstrate that this evidence undermines the ALJ’s non-disability finding,
 2   and even concedes that the ALJ’s rejection of this record “is not a major issue.” (Doc. 10
 3   at 18).
 4             Second, Plaintiff argues that the ALJ erred in assigning minimal weight to his global
 5   assessment of functioning (GAF) scores. (Doc. 10 at 19). In doing so, the ALJ noted that
 6   “GAF scores only reflect the claimant’s functioning during a very limited and isolated
 7   period of time” and “do not reflect the claimant’s limitations over a long period of time.”
 8   (Tr. 412). Plaintiff argues that the ALJ’s reasoning for discrediting the GAF scores is
 9   “flawed” because GAF scores “were accepted by the medical community and entered by
10   Plaintiff’s treating providers.” (Doc. 10 at 19).16 Nevertheless, the Social Security
11   Administration has determined that the GAF scale “does not have a direct correlation to
12   the severity requirements in [the Social Security Administration’s] mental disorders
13   listings.” McFarland v. Astrue, 288 F. App’x 357, 359 (9th Cir. 2008) (citing 65 Fed. Reg.
14   50, 746, 50, 765 (Aug. 21, 2000)). Moreover, “an ALJ is not required to give controlling
15   weight to a treating physician’s GAF score; indeed, an ALJ’s failure to mention a GAF
16   score does not render his assessment of a claimant’s RFC deficient.” Chavez v. Astrue, 699
17   F. Supp. 2d 1125, 1135 (C.D. Cal. 2009) (citations omitted); see also Pinegar v. Comm’r
18   of Soc. Sec. Admin., 499 F. App’x 666, 667 (9th Cir. 2012) (“Regarding [plaintiff’s] Global
19   Assessment of Functioning scores, the Commissioner has stated that such scores do not
20   directly correlate with the requirements of Listing 12.04 for a finding of disability, and this
21   Court has not found error when an ALJ does not consider them. . . . Therefore, the ALJ did
22   not err by not considering [plaintiff’s] Global Assessment of Functioning scores.”)
23
               16
                Plaintiff also urges the Court to consider Nelson v. Berryhill from the District of
24   New Mexico. (Doc. 10 at 20 n.8 (citing Nelson v. Berryhill, No. CV 17-0516 MV/JHR,
     2018 WL 2455919, at *4 (D.N.M. June 1, 2018), report and recommendation adopted, No.
25   CV 17-0516 MV/JHR, 2018 WL 3209405 (D.N.M. June 29, 2018)). Not only is this case
     not binding precedent, but it is distinguishable because the Magistrate Judge there found
26   that the reasons provided by the ALJ for rejecting the GAF score were unsupported. Nelson
     at *5. This is not the case here. Further, even if the Court were to find that the ALJ erred
27   in assigning minimal weight to Plaintiff’s GAF scores—which it does not—Plaintiff has
     not shown that this error warrants reversal because he has not satisfied his burden of
28   establishing harm. See Molina, 674 F.3d at 1111 (court may not reverse unless error is
     harmful, and claimant has burden of showing harm).

                                                   - 26 -
 1   (internal citations omitted); Baker v. Astrue, No. CV08-3199-MLG, 2009 WL 279085, at
 2   *3–4 (C.D. Cal. Feb. 4, 2009) (holding that the ALJ did not err in failing to mention the
 3   claimant’s GAF scores because while “a GAF score may help guide the ALJ’s
 4   determination,” an ALJ “is not bound to consider it.”). Here, the ALJ considered Plaintiff’s
 5   GAF scores, but reasonably determined that they were entitled to minimal weight.
 6   (Tr. 412). The ALJ did not err in doing so.
 7          Third, Plaintiff claims that the ALJ erred in rejecting the SMI finding by the Arizona
 8   Department of Health Services. (Doc. 10 at 20–21). The ALJ acknowledged that Plaintiff
 9   “has been found eligible to receive services as a seriously mentally ill (SMI) individual in
10   Arizona,” but gave this determination “minimal weight” because the criteria to establish
11   eligibility as a SMI are inconsistent with the criteria used to determine eligibility for
12   disability benefits. (Tr. 413). Although Plaintiff acknowledges that the State of Arizona
13   applies a different standard for determining eligibility for services as a SMI, Plaintiff
14   argues that the “Ninth Circuit requires ALJs to consider the determinations of other
15   agencies whose standards by definition are somewhat different from Social Security.”
16   (Doc. 10 at 20).17
17          Findings of disability by other state or federal agencies “do[ ] not necessarily compel
18   the SSA to reach an identical result.” McCartey v. Massanari, 298 F.3d 1072, 1076 (9th
19   Cir. 2002) (citing 20 C.F.R. § 404.1504 (2002)). Disability determinations by other
20   government agencies are not binding on the Commissioner. 20 C.F.R. §§ 404.1504,
21          17
                In support, Plaintiff erroneously attributes the following quote to McCarty v.
     Massanari, 298 F.3d 1072, 1075 (9th Cir. 2002): “[F]indings of disability by other federal
22   agencies . . . are entitled to some weight and must be considered in the ALJ’s decision.”
     (See Doc. 10 at 21). However, this quote is from Morrison v. Apfel, 146 F.3d 625, 628 (8th
23   Cir. 1998), and was quoted by the Ninth Circuit in support of its proposition that “the nine
     circuits that have considered this issue agree that a VA disability rating is entitled to
24   evidentiary weight in a Social Security hearing[,]” McCarty, 298 F.3d at 1075. The
     McCarty case deals with the question of how much weight an ALJ should give to another
25   federal agency’s finding of disability, and holds that an ALJ must consider the VA’s
     finding in reaching his decision. Id. at 1075–76. Here, however, Plaintiff is arguing that
26   the ALJ erred in rejecting the state of Arizona’s SMI determination, even though the ALJ
     considered the state’s finding in reaching her decision. (See Tr. 413). Moreover, while
27   Plaintiff cites the Social Security regulations for support for the proposition that ALJs must
     evaluate and weigh every medical opinion in the record, (Doc. 10 at 21 (citing 20 C.F.R. §
28   416.927(c)), the ALJ here did evaluate this evidence and assigned it minimal weight,
     (Tr. 413).

                                                 - 27 -
 1   416.904.18 “A state finding of disability may be introduced into evidence before the
 2   Secretary, but the Secretary may attribute as much or as little weight to it as the Secretary
 3   deems appropriate.” Bates v. Sullivan, 894 F.2d 1059, 1063 (9th Cir. 1990), overruled in
 4   part on other grounds by Bunnell v. Sullivan, 947 F.2d 341 (9th Cir. 1991) (citing Wilson
 5   v. Heckler, 761 F.2d 1383, 1385 (9th Cir. 1985)). However, an ALJ is obligated to consider
 6   the findings of other agencies in reaching her decision. McCartey, 298 F.3d at 1076.19 The
 7   weight an ALJ is required to give to these other findings of disability, however, depends
 8   on whether the agency disability program has “marked similarit[ies]” to the SSA disability
 9   program. Id. One important factor in this analysis is the level of similarity between the two
10   programs’ “criteria for determining disability.” Id.
11          As required, the ALJ considered the State of Arizona’s SMI determination in
12   reaching her decision, and determined the criteria used by the SSA and the State of Arizona
13   were too divergent to provide significant probative value for SSA purposes. (Tr. 413).
14   Accordingly, the ALJ did not err in giving little weight to the SMI determination, as the
15   “ultimate responsibility for determining whether an individual is disabled under Social
16   Security law rests with the Commissioner.” Mowery v. Comm’r of Soc. Sec. Admin., No.
17   CV-13-02325-PHX-ESW, 2015 WL 505661, at *10 (D. Ariz. Feb. 6, 2015) (holding that
18   the ALJ did not err in assigning minimal weight to Magellan of Arizona’s determination
19   that Plaintiff has a qualifying mental illness entitling Plaintiff to SMI benefits because
20
            18
                 These sections of the Social Security Regulations provide:
21
                     A decision by . . . any other governmental agency about
22                   whether you are disabled . . . is based on its rules and is not our
                     decision about whether you are disabled . . . . We must make a
23                   disability . . . determination based on social security law.
                     Therefore, a determination made by another agency that you
24                   are disabled . . . is not binding on us.
25   20 C.F.R. §§ 404.1504, 416.904.
26          19
               But see 20 C.F.R. § 404.1504 (2017) (amending the code section to state that the
     SSA “will not provide any analysis in our determination or decision about a decision made
27   by any other governmental agency or a nongovernmental entity about whether [a claimant
     is] disabled, blind, employable, or entitled to any benefits”). Because this amendment to
28   the Social Security Regulations applies to claims brought after March 27, 2017, it does not
     apply to this case.

                                                   - 28 -
 1   “qualification for SMI benefits is a determination distinct to Magellan” and has “‘limited
 2   probative value’ as to whether Plaintiff is disabled pursuant to the Social Security Act.”);
 3   see also Bates, 894 F.2d at 1063 (“Both the Social Security regulations and our decisions
 4   establish that the Secretary is not bound by a state agency determination of disability. The
 5   State of Washington’s determination that Bates is ‘temporarily totally disabled’ is not
 6   binding on the Secretary. Bates’ argument that the Secretary erred in failing to give weight
 7   to this determination is thus without merit.”); Little v. Richardson, 471 F.2d 715, 716 (9th
 8   Cir. 1972) (State determination of disability was not binding in proceedings on application
 9   for Social Security disability benefits).
10          Finally, Plaintiff contends that the ALJ failed to properly consider medical records
11   documenting negative symptoms, which Plaintiff believes show that he is not in good
12   health and is unable to work full time. (Doc. 10 at 23–24). Particularly, Plaintiff takes error
13   with the ALJ’s statement that: “It is not clear why treating and examining mental health
14   providers would recommend he work no more than 25 hours per week given how he has
15   maintained a very active lifestyle with apparent good mental health.” (Id. at 23 (citing
16   Tr. 412–13)). Although the record admittedly contains a combination of both positive and
17   negative objective findings, Plaintiff’s reliance on these negative examination findings is
18   misplaced.20 “[T]he ALJ is the final arbiter with respect to resolving ambiguities in the
19   medical evidence,” Tommasetti, 533 F.3d at 1041, and reasonably determined that the
20   objective findings did not support a finding of disability here, (see Tr. 397–415). See also
21   Burch, 400 F.3d at 679 (“Where evidence is susceptible to more than one rational
22   interpretation, it is the ALJ’s conclusion that must be upheld.”). Moreover, even if
23   substantial evidence supports Plaintiff’s interpretation of the evidence, this does not
24   establish error. Jamerson v. Chater, 112 F.3d 1064, 1067 (9th Cir. 1997) (“[T]he key
25          20
               Plaintiff argues that the ALJ errs in relying on records showing that Plaintiff was
     improved, stable, and symptom free as support for her finding that Plaintiff is capable of
26   working full-time because all of these records “were entered in the context of the 25 hour
     regimen.” (Doc. 10 at 23). According to Plaintiff, “he is asymptomatic while he complies
27   with Dr. Dy’s and Dr. Novies’ restrictions.” (Doc. 12 at 5). Nevertheless, it remains that
     Plaintiff was also asymptomatic when working more than 25 hours per week. (See Tr. 412
28   (“[Plaintiff] worked full time in the past for extended time periods and treatment records
     do not document decompensation or increased limitations during those periods.”)).

                                                 - 29 -
 1   question is not whether there is substantial evidence that could support a finding of
 2   disability, but whether there is substantial evidence to support the Commissioner’s actual
 3   finding that claimant is not disabled.”). As substantial evidence supports the ALJ’s findings
 4   that Plaintiff can work full time, the Court will affirm.
 5   IV.    CONCLUSION
 6          For the reasons stated above,
 7          IT IS ORDERED that the final decision of the Commissioner of Social Security is
 8   AFFIRMED.
 9          IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
10   accordingly and terminate this case.
11          Dated this 20th day of March, 2019.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 30 -
